Citation Nr: 1307002	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  04-41 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Whether terminating the Veteran's VA non-service-connected pension benefit payments for the period from December 27, 2001 to December 29, 2003 was proper. 

2.  Entitlement to waiver of recovery of an overpayment of the VA pension benefits paid to the Veteran from December 27, 2001 December 29, 2003, calculated in the amount of $19,490.60, to include the question of the underlying validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2004 decision, which terminated the Veteran's non-service connected pension benefit payments for the period from December 27, 2001 to December 29, 2003, and from a separate July 2004 decision finding that the Veteran had incurred an overpayment in the amount of $19,490.60 due to his initial receipt of non-service connected pension benefit payments from December 27, 2001 to December 29, 2003.  

In February 2009, a hearing was held at the RO before a Decision Review Officer (DRO); a transcript of the hearing is of record.  The Veteran also initially requested a Board hearing, which was scheduled for October 26, 2012.  In October 26, 2012 correspondence, however, the Veteran withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the initial July 2004 determination, the Seattle RO found that the Veteran was a "fugitive felon" from December 27, 2001 to December 29, 2003 and therefore should not have received VA non-service connected pension benefit payments for this time period.  

A Veteran who is otherwise eligible for a benefit, to include VA pension, may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.666. 

The implementing regulation, 38 C.F.R. § 3.666(e)(2), defines the term "fugitive felon" as a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

For purposes of paragraph (e) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3). 

In a September 2003 letter, the Seattle RO informed the Veteran that VA had been advised by law enforcement authorities that he was the subject of an outstanding warrant, CR 26188, with the Riverside County California Sheriff's Department issued on December 7, 1988.  Thus, the RO found that it appeared the Veteran was a "fugitive felon."  The RO noted that that it would take no action to adjust the Veteran's benefits for at least 60 days to give him an opportunity to clear the warrant with the agency that issued it or to advise VA if he believed that he had been misidentified.

The Veteran subsequently submitted a May 12, 2004 letter from the Riverside County Sheriff's Department, which indicates that no warrant or process was outstanding in Riverside County against the Veteran and that also appears to indicate that Warrant CR 26188 had been recalled.   Then, according to a May 28, 2004 Seattle RO report of contact, a staff member phoned the Riverside County Sheriff's Department and was informed that a warrant was recalled on December 30, 2003.  The report of contact does not specify whether Warrant CR 26188 was recalled on this date; does not specify the offense for which the recalled warrant had been issued; and does not specify whether this offense was a felony or a misdemeanor.  

According to email records from December 2007, it appears that the Atlanta RO (who now has jurisdiction over the case) attempted to clarify, via consultation with the VA Central Office (VACO), the warrants that were outstanding for the Veteran during time period from December 27, 2001 until December 29, 2003.  In response, a representative from VACO indicated that it appeared the only warrant, which was referred to the RO by the VA Office of the Inspector General (OIG), was the warrant dated December 7, 1988.  

In January 2008, the Veteran submitted a September 2006 Superior Court of California, County of Riverside Criminal Records Search form, with accompanying search report.  The search form appears to indicate that a search was conducted for any criminal records pertaining to the Veteran from 1988 to 2006.  The search report indicates that a warrant had been printed on November 15, 1988 due to the Veteran failing to appear in Court on a misdemeanor charge.  A warrant recall request was subsequently made on June 22, 1989 and recall of the warrant was completed on June 30, 1989.   In a statement accompanying this information, the Veteran asserted that Warrant CR 26188 pertained to another individual with a very similar name and that he had never been the subject of a felony warrant.  

The claims file does not contain any specific documentation of a warrant from Riverside County, California pertaining to the Veteran, which remained outstanding during the period from December 27, 2001 to December 29, 2003.  Consequently, at this stage, the Board is not able to conclude whether or not such a warrant actually existed.  Additionally, assuming the outstanding warrant did exist, it is unclear whether it was for a felony or misdemeanor offense.   Accordingly, a remand is necessary for the RO/AMC to attempt to obtain written confirmation from the Riverside County Superior Court and/or the Riverside County California Sheriff's Department that criminal warrant CR 26188 pertaining to the Veteran remained outstanding during the period from December 27, 2001 to December 29, 2003.  The RO/AMC should also obtain written confirmation as to whether the offense for which the warrant was issued was a felony or a misdemeanor.  If written confirmation is received that a felony warrant was outstanding for the Veteran for this time period, the RO/AMC must additionally determine whether the Veteran was, in relation to the offense indicated in the warrant, fleeing to avoid prosecution, or custody or confinement, and/or violating a condition of probation or parole, during the period from December 27, 2001 to December 29, 2003.  The Veteran may only be determined to be a fugitive felon from December 27, 2001 to December 29, 2003 if all of these conditions are met.  38 C.F.R. § 3.666     

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain written confirmation from the Riverside County California Superior Court and/or the Riverside County California Sheriff's Department that criminal warrant CR 26188 pertaining to the Veteran remained outstanding during the period from December 27, 2001 to December 29, 2003.  The RO/AMC should also attempt to obtain written confirmation as to the nature of the offense for which the warrant was issued, including whether it was a felony or misdemeanor.  

2.  If written confirmation that a felony warrant was outstanding for the Veteran for the time period from December 27, 2001 to December 29, 2003, the RO/AMC must additionally determine whether, in relation to the offense indicated in the warrant, the Veteran was:
A) Fleeing to avoid prosecution, or custody or confinement; and/or 
B) Violating a condition of probation or parole.

(The Veteran may only be determined to be a fugitive felon from December 27, 2001 to December 29, 2003 if all of the above conditions are met).     

3.  The RO/AMC should readjudicate the claim concerning the propriety of the termination of the Veteran's non-service-connected pension benefit payments for the period from December 27, 2001 to December 29, 2003.  If this claim is not resolved in the Veteran's favor, the validity of the overpayment and waiver of the overpayment claims should also be readjudicated.  The RO/AMC should then issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


